Case 5:20-cv-10829-JEL-APP ECF No. 339 filed 10/21/20    PageID.8561    Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
Janet Malam,

      Petitioner-Plaintiff,             Civil No. 20-10829

v.                                      Honorable Judith E. Levy
                                        Mag. Judge Anthony P. Patti
Rebecca Adducci, et al.,

      Respondents-Defendants.

_________________________________________/

            DEFENDANTS’ EMERGENCY MOTION TO
     TERMINATE BAIL AND RE-DETAIN NAZARIO PABLO-PABLO

       Defendants, through their attorneys, Matthew Schneider, United States

Attorney for the Eastern District of Michigan, and Jennifer L. Newby, Assistant

United States Attorney, move this Court for entry of an order terminating the bail

granted to Nazario Pablo-Pablo on September 23, 2020, and permitting his re-

detention by U.S. Immigration and Customs Enforcement.

       The undersigned counsel certifies that in accordance with E.D. Mich. LR

7.1(a), counsel requested concurrence in the relief requested, Plaintiff’s counsel

responded that they have not been able to reach Mr. Pablo-Pablo, and accordingly

take no position regarding this motion. In support of the motion, Defendants state

as follows:



                                        1
Case 5:20-cv-10829-JEL-APP ECF No. 339 filed 10/21/20         PageID.8562   Page 2 of 6




1.    On September 23, 2020, the Court granted bail to Nazario Pablo-Pablo in

      order to reduce his risk of exposure to COVID-19 while the Court addresses

      the merits of a class action brought on behalf of all immigration detainees at

      Calhoun County Correctional Center. (Bail Order, ECF No. 290).

2.    Pursuant to the order of this Court, upon his release, Pablo-Pablo was

      required to report to the address identified in his bail request, and observe an

      initial 14-day quarantine, except as needed to access healthcare or report to

      ICE as directed. (Release Cond., ECF No. 179).

3.    The order also states that ICE may impose reasonable non-confinement

      terms of supervision. Id. Pablo-Pablo was fitted with a GPS tether at his

      release and provided with his Order of Supervision. (Slater Dec., Ex. 1, ¶ 5;

      OSUP, Ex. 2).

4.    Pursuant to the Court’s order, Pablo-Pablo was required to quarantine

      through October 7, 2020. (Release Cond., ECF No. 179). His counsel was

      required to explain the terms of his release to him. Id. ICE also explained

      that he was required to quarantine for 14-days following his release. (Slater

      Dec., Ex. 1, ¶ 5-6).

5.    Pablo-Pablo violated this Court’s order and his OSUP by failing to

      quarantine for 14-days after his release, as follows:

         • 10/03/20 – left his home from 2:34 p.m. to 6:50 p.m. to visit a
           residence in Grand Rapids;
                                          2
Case 5:20-cv-10829-JEL-APP ECF No. 339 filed 10/21/20    PageID.8563    Page 3 of 6




         • 10/04/20 – left his home from 7:58 a.m. to 2:13 p.m. to visit a
           different residence in Grand Rapids;

         • 10/04/20 – left his home from 6:34 p.m. to 8:19 p.m. to visit a
           residence in Wyoming, MI.

6.    Pursuant to his OSUP, after the Court ordered quarantine period, ICE gave

      Pablo-Pablo permission to leave his residence Monday through Friday, from

      10:00 a.m. to 2:00 p.m., and anytime for a medical emergency. (Slater Dec.,

      Ex. 1, ¶ 11).

7.    Pablo-Pablo violated his OSUP by leaving his residence outside of the

      permitted hours, as follows:

         • 10/09/20 – left his home from 2:30 p.m. to 3:06 p.m. to visit a
           residence in Grand Rapids;

         • 10/09/20 – left his home from 7:51 p.m. to 11:57 p.m. to visit a
           different residence in Grand Rapids;

         • 10/12/20 – left his home from 3:27 p.m. to 4:00 p.m. to visit a
           residence in Kentwood, MI;

         • 10/13/20 – left his home from 2:01 p.m. to 2:12 p.m.;

         • 10/18/20 – left his home from 1:50 p.m. to 2:26 p.m.

8.    On October 20, 2020, ICE received an alert that Pablo-Pablo cut his GPS

      tether. Id. at ¶ 17. ICE has not been able to make contact with Pablo-Pablo.

      Id. at ¶ 18.



                                        3
Case 5:20-cv-10829-JEL-APP ECF No. 339 filed 10/21/20       PageID.8564    Page 4 of 6




9.    Counsel for ICE reached out to counsel for Pablo-Pablo, but they have not

      been able to provide his location.

10.   In accordance with the conditions of his release, ICE intends to re-detain

      Pablo-Pablo, and seeks an emergency order from this Court revoking his

      bail. (Release Cond., ECF No. 179) (providing that ICE may re-detain an

      individual who has absconded).

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               By: /s/ Jennifer L. Newby
                                               Jennifer L. Newby (P68891)
                                               Assistant United States Attorney
                                               Attorneys for Defendants
                                               211 W. Fort Street, Suite 2001
                                               Detroit, Michigan 48226
                                               (313) 226-0295
                                               Jennifer.Newby@usdoj.gov
Dated: October 20, 2020




                                           4
Case 5:20-cv-10829-JEL-APP ECF No. 339 filed 10/21/20      PageID.8565    Page 5 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
Janet Malam,

       Petitioner-Plaintiff,              Civil No. 20-10829

v.                                        Honorable Judith E. Levy
                                          Mag. Judge Anthony P. Patti
Rebecca Adducci, et al.,

       Respondents-Defendants.

_________________________________________/

     DEFENDANTS’ BRIEF IN SUPPORT OF EMERGENCY MOTION TO
      TERMINATE BAIL AND RE-DETAIN NAZARIO PABLO-PABLO
       For their brief in support of the emergency motion to terminated bail and re-

detain Nazario Pablo-Pablo, Defendants rely on the facts, exhibit, and documents

on file with the Court referenced in their motion.

                                              MATTHEW SCHNEIDER
                                              United States Attorney

                                              By: /s/ Jennifer L. Newby
                                              Jennifer L. Newby (P68891)
                                              Assistant United States Attorney
                                              Attorneys for Defendants
                                              211 W. Fort Street, Suite 2001
                                              Detroit, Michigan 48226
                                              (313) 226-0295
                                              Jennifer.Newby@usdoj.gov
Dated: October 20, 2020




                                          1
Case 5:20-cv-10829-JEL-APP ECF No. 339 filed 10/21/20       PageID.8566   Page 6 of 6




                         CERTIFICATION OF SERVICE

      I hereby certify that on October 20, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system that will provide notice to

all counsel of record.

                                             /s/ Jennifer L. Newby
                                             JENNIFER L. NEWBY (P68891)
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             (313) 226-0295
                                             Jennifer.Newby@usdoj.gov




                                         2
